Citation Nr: 0102158	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  96-27 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of fracture, right femur, with shortening of the 
leg and degenerative joint disease of the knee, currently 
rated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of fracture, left femur, with degenerative joint 
disease of the knee, rated as noncompensable prior to August 
17, 1999, and as 10 percent disabling since August 17, 1999.

3.  Entitlement to an increased disability rating for a right 
ulnar nerve disability, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Los Angeles, 
California.  In a September 1995 decision, the RO denied a 
claim by the veteran seeking entitlement to an increased 
rating for right femur fracture residuals, rated as 20 
percent disabling, left femur fracture residuals, rated as 
noncompensable, and right ulnar nerve disability, rated as 10 
percent disabling.  In a July 2000 decision, the RO granted 
entitlement to a 10 percent rating for the veteran's left 
femur disability, effective August 17, 1999.

The issue of entitlement to an increased disability rating 
for a right ulnar nerve disability is addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The preponderance of the evidence shows that the 
veteran's residuals of fracture, right femur, consist of a 2-
inch shortening of the right leg with associated complaints 
of right hip and thigh pain, weakness, and fatigue, and 
degenerative joint disease of the right knee.

3.  The degenerative joint disease of the right knee involves 
pain and minimal loss of function; range of motion of the 
right knee was most recently reported as 0 to 110 degrees.

4.  The balance of the evidence does not show that the 
veteran's residuals of fracture, right femur, involve femur 
impairment with marked hip or knee disability, ankylosis of 
the hip or knee, a flail joint, or severe subluxation or 
lateral instability of the knee.

5.  Prior to August 17, 1999, the preponderance of the 
evidence shows that the veteran's residuals of fracture, left 
femur, involved a slight disability, consisting of some left 
hip and thigh pain and early degenerative joint disease of 
the left knee with occasional complaints of knee pain.

6.  The evidence does not show that the veteran had left 
femur impairment that approximated moderate hip or knee 
disability, limitation of hip flexion to 30 degrees, 
limitation of hip abduction beyond 10 degrees, moderate 
subluxation or lateral instability of the knee, limitation of 
knee flexion to 30 degrees, or limitation of knee extension 
to 15 degrees, at any time prior to August 17, 1999.

7.  Since August 17, 1999, the preponderance of the evidence 
shows that the veteran's residuals of fracture, left femur, 
involves a moderate disability, with additional symptoms of 
instability and "clicking" of the left knee.

8.  The balance of the evidence does not show that the 
veteran had left femur impairment with marked hip or knee 
disability, limitation of hip flexion to 20 degrees, more 
than slight subluxation or lateral instability of the knee, 
or more than slight limitation of knee motion or function, at 
any time since August 17, 1999.
CONCLUSIONS OF LAW

 1.  The criteria for a disability rating in excess of 20 
percent for residuals of fracture, right femur, involving a 
2-inch shortening of the right leg, have not been met.  38 
U.S.C.A. §§ 1155, 5107  (West 1991), amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096  (2000); 38 C.F.R. §§ 4.27, 4.44, 4.71a, 
Diagnostic Codes 5250, 5252, 5254, 5255, 5256, 5257, 5275  
(2000).

2.  The criteria for a separate disability rating of 10 
percent for degenerative joint disease of the right knee are 
met.  38 U.S.C.A. §§ 1155, 5107 (amended 2000); 38 C.F.R. 
§§ 4.58, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261  
(2000).

3.  Prior to August 17, 1999, the criteria for a 10 percent 
disability rating for residuals of fracture, left femur, with 
degenerative joint disease of the left knee, are met.  38 
U.S.C.A. §§ 1155, 5107 (amended 2000); 38 C.F.R. §§ 3.400, 
4.14, 4.58, 4.71a, Diagnostic Codes 5003, 5252, 5253, 5255, 
5256, 5257, 5260, 5261  (2000).

4.  Since August 17, 1999, the criteria for a 20 percent 
disability rating for residuals of fracture, left femur, with 
degenerative joint disease of the left knee, are met.  38 
U.S.C.A. §§ 1155, 5107 (amended 2000); 38 C.F.R. §§ 3.400, 
4.14, 4.58, 4.71a, Diagnostic Codes 5003, 5252, 5253. 5255, 
5256, 5257, 5260, 5261  (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The appellant is seeking increased ratings for his service-
connected disabilities.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  This law rewrites 
the "duty to assist" provisions of 38 U.S.C. §§ 5100-5107, 
to eliminate the well-grounded claim requirement, and 
requires the Secretary to provide additional assistance in 
developing all facts pertinent to a claim for benefits under 
title 38 of the United States Code.  In this instance, the RO 
did not readjudicate the veteran's claim subsequent to the 
enactment of VCAA.  However, it obtained all VA and service 
medical records pertinent to the claim and provided the 
veteran with VA examination of his service-connected 
disabilities.  It also provided him with a video hearing 
before the Board.  The Board remanded this case in July 1999 
to ensure that VA met its duty to assist the veteran with 
development of evidence in support of his claim.  Overall, 
there is no indication in the record that there is any 
additional, pertinent evidence that has not been associated 
with the claims file.  In addition, the veteran has been 
provided ample opportunity to submit argument on his behalf.  
Therefore, the Board finds that he is not prejudiced by 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384  
(1993).

In deciding claims for VA benefits, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (amended 2000).

II.  Evidence

Service medical records show that the veteran had a history 
of painful knees prior to enlistment, according to his 
January 1972 report of medical history.  The associated 
medical examination report indicates that his lower 
extremities were normal; X-rays were normal.

The veteran was admitted on November 1, 1974, for bilateral 
fractured femurs secondary to a motor vehicle accident.  A 
subsequent November 1974 clinical record states that X-rays 
revealed a transverse mid-shaft fracture of the right femur 
and a transverse mid-distal fracture of the left femur with a 
butter-fly fragment.  He underwent open reduction of the left 
femur fracture with plate fixation.  The right femur was 
placed in a cast.  The veteran was discharged in January 
1975.  Discharge diagnoses included bilateral femur 
fractures, open on the right and closed on the left.  

X-ray reports from March and April 1975 indicate that the 
veteran's femur fractures were healing and that the right 
femur had a mild angulation of the distal fragment.  A July 
1975 clinical record shows that the veteran re-fractured his 
right femur playing basketball.  A July 1975 Medical Board 
Report reflects that he was status post fracture of the left 
femur with open reduction and internal fixation and status 
post open fracture of the right femur with re-fracture and 
valgus at the right midshaft, and that he had the suggestion 
of a C8 lesion.

A February 1976 outpatient note indicates that the veteran's 
right leg was 1 inch shorter than his left.  A June 1976 note 
indicates that he had some quadriceps atrophy and that his 
right leg was 3/4 of an inch shorter than the left.

A September 1976 report of medical history reiterates that 
the veteran was status post bilateral femur fractures.  He 
complained of painful joints, leg cramps, lameness, 
deformity, and a "trick" right knee.  The September 1976 
medical examination report and attached narrative summary 
shows that he had 3/4 of an inch of right leg shortening with 8 
degrees of valgus.  Range of motion of the right knee was 0 
to 90 degrees with marked quadriceps atrophy and no sensory 
defect.  The veteran was separated from service with 
severance pay, effective in February 1977.

Subsequent to service, a November 1977 VA examination report 
reflects that the veteran walked with a limp favoring the 
right lower extremity, which was 2 inches shorter than the 
left lower extremity.  There was marked valgus angulation of 
the distal right extremity.  Hip motions were normal.  Range 
of motion of the right knee was 0 to 100.  Diagnosis was 
retained fixative device, left thigh; fracture malunion, 
right femur; 2-inch shortening of right extremity; right 
thigh atrophy; 25-degree limitation of flexion, right knee; 
nontender, adherent scar, right thigh; nontender, nonadherent 
scar, left thigh; and degenerative arthritis, bilateral 
knees, secondary to the fracture residuals.

VA medical records show that the veteran was seen for 
physical therapy and fitting for a prosthetic right shoe 
beginning in January 1978.  He complained of bilateral knee 
pain in January 1979; X-rays in January 1979 revealed minimal 
degenerative changes of the left knee joint.  A February 1980 
VA hospitalization record shows that the veteran was admitted 
for corrective osteotomy of the right femur.  Post-
operatively, approximately 1 inch of shortening was gained 
back.

A March 1982 VA examination report shows complaints of right 
hip and knee pain.  The veteran wore a 3/4 inch heel lift on 
the right shoe.  The right hip had some slight pain on range 
of motion.  Examination of the right and left knees was 
unremarkable.  Leg discrepancy was 2 centimeters.

A June 1983 private physician letter states that the veteran 
had a 5.3 centimeter shortening of the right leg.

VA medical records show that the veteran was admitted for 
removal of right femur hardware in October 1984.  A May 1985 
VA examination report reveals that the veteran had a 27 
centimeter scar on the left thigh and a 23 centimeter scar on 
the right thigh, both of which were well healed with no 
adhesions.  A May 1986 VA examination report shows that the 
veteran had an abnormal gait.  X-rays revealed marked pelvic 
tilt and well-healed fractures of the femurs with no 
arthritic changes.

VA outpatient notes show that the veteran received 
intermittent treatment for bilateral knee symptoms during the 
time period from 1989 and 1996.  A June 1989 note indicates 
that he had chondromalacia patella on the right.  An October 
1990 note indicates that he had degenerative joint disease of 
the knees.  A November 1990 note shows complaints of right 
knee pain.  An August 1991 note shows complaints of bilateral 
knee pain, worse on the right.  A February 1993 note shows 
that the veteran's knees were mildly tender to palpation at 
the medial joint line, but were stable to varus and valgus 
stress.  There was bilateral crepitus and left patellar 
grind.  X-rays revealed degenerative joint disease 
bilaterally.  Assessment was bilateral degenerative joint 
disease and possible degenerative tears of the medial 
meniscus.  X-rays from August 1993 revealed mild degenerative 
changes in both knees.

A September 1996 VA examination report shows complaints of 
left lateral thigh pain and leg length discrepancy.  
Objectively, there was tenderness along the left anterior 
iliac spine and medial joint line.  The left knee had no 
crepitus on motion.  Range of motion of the hips showed 
flexion to 110 degrees on the right and 120 degrees on the 
left; internal rotation to 30 degrees on the right and 40 
degrees on the left; external rotation to 30 degrees 
bilaterally; abduction to 20 degrees on the right and 30 
degrees on the left; and extension to 30 degrees bilaterally.  
The right leg was 3 to 4 centimeters shorter than the left.  
There was normal motor function without a significant limp.  
All scars were nontender and well-healed.  X-rays revealed 
some early degenerative arthritis of the left knee.  
Diagnosis was post-traumatic leg length discrepancy; status 
post bilateral femur fractures in near anatomic alignment; 
early degenerative arthritis of the left knee with probable 
medial meniscal tear; and tenderness over the left anterior 
iliac spine, likely secondary to sartorius tendinitis.

During the veteran's June 1999 Board hearing, he testified 
that his right leg had frequent pain in the knee and that he 
had to wear special stockings for swelling.  He reported easy 
fatigability of the right leg.  The stated that his left leg 
also had hip and knee pain due to the leg length discrepancy.  
He indicated that his left leg used to be his strong leg, but 
that it had "almost become worse" than the right leg.  He 
stated that he played basketball until 3 or 4 years ago, but 
his left leg disorder had worsened over the last few years.  
He reported missing a lot of work due to his leg symptoms.  

An August 17, 1999, VA outpatient note reflects that the 
veteran had pain, instability, and "clicking" of the left 
knee.  He underwent left knee arthroscopy in October 1999; X-
rays revealed mild to moderate degenerative changes of both 
knees with no acute bone pathology or effusion.  Surgical 
arthroscopy and partial medial meniscectomy were performed 
after finding chondromalacia and a small tear of the medial 
meniscus.  Post-operatively it was noted that his prognosis 
was guarded due to severe arthritis of the left knee which 
would likely require total knee replacement in the future.  A 
November 1999 note shows that his left knee pain had 
improved.

A May 2000 VA examination report shows complaints of pain, 
fatigue, and weakness of both thighs, knees, and heels.  
Flare-ups occurred after prolonged standing or walking, which 
adversely affected his work.  Physical examination revealed a 
limp on the right with 2-inch shortening of the right leg.  
Range of motion of each knee was 0 to 110 degrees with 
crepitus.  There was varus angulation of the right leg.  The 
knees were stable.  There was medial joint line tenderness.  
Lower extremity scars were well-healed with no tenderness.  
Motor and sensory examination of the lower extremities were 
normal.  X-rays revealed mild-to-moderate degenerative joint 
disease of both knees, as well as healed femur fractures.  
Impression was degenerative joint disease of the knees and 2-
inch leg length discrepancy.  The examiner remarked that the 
leg length discrepancy likely caused the degenerative joint 
disease of the knees.  The veteran had fairly good function 
of his lower extremities, with the only functional impairment 
being an inability to stand for periods of time.  He appeared 
to have normal strength, speed, and coordination of his lower 
extremities.  He had fatigue and weakness due to his knee 
arthritis.  Overall functional loss was moderate in severity 
secondary to the flare-ups on prolonged standing.  His flare-
ups occurred daily after being on his feet for 1 to 2 hours.  
Functional complaints would likely disappear if the veteran 
was able to move to a sitting job.  

III.  Analysis

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4  (2000) (Rating Schedule).  
The ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities, and are considered adequate 
to compensate for considerable loss of working time.  
38 C.F.R. § 4.1  (2000).  Where there is a question as to 
which of two evaluations under a specific diagnostic code 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2000); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58  (1994).

In making its determination, the Board must consider all of 
the medical evidence, both for and against the veteran's 
claim, and determine its credibility and overall probative 
value.  See 38 U.S.C.A. § 7104(d)(1)  (West 1991); see also 
Caluza v. Brown, 7 Vet. App. 498  (1995) (citations omitted); 
Madden v. Gober, 125 F.3d 1477  (Fed. Cir. Sept. 29, 1997) 
(holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Colvin v. Derwinski, 1 Vet. App. 171, 175  
(1991).  It must determine whether the evidence is in support 
of the claim or is in equal balance, Alemany v. Brown, 9 Vet. 
App. 518, 519  (1996), or, alternatively, whether the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55  (1990).

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims held that 38 C.F.R. §§ 4.40, 
4.45, were not subsumed into the diagnostic codes under which 
a veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206  
(1995).


1.  Residuals of right femur fracture

The veteran's right femur fracture disability is currently 
rated by the RO pursuant to DC 5255-5275 of the Rating 
Schedule, indicating that his disability most closely 
resembles a femur disability and that it is rated based on 
lower extremity shortening.  See 38 C.F.R. § 4.27, 4.71a, DC 
5255, 5275  (2000).  The Board agrees with this rating 
classification.  Clearly, the main disability associated with 
the veteran's right femur disability is the shortening of 
that extremity, which has been repeatedly confirmed in the 
medical evidence.

DC 5275 authorizes a 10 percent disability rating for 
shortening of a lower extremity of 1 1/4 to 2 inches.  A 20 
percent disability rating is warranted for shortening of 2 to 
2 1/2 inches.  Higher ratings are assigned to more extreme leg 
length discrepancies.  38 C.F.R. § 4.71a, DC 5275  (2000).  
In this case, the medical evidence provides differing 
measurements of the degree of shortening of the veteran's 
right leg as compared to the left.  Service medical records 
indicate a 3/4 to 1 inch discrepancy.  VA medical records show 
discrepancy measurements from as little as 2 centimeters up 
to 2 inches.  The 2-centimeter measurement was taken at a 
time when the veteran had a 3/4-inch lift in his right shoe, 
which may or may not have been taken into account.  The 2-
inch discrepancy is noted in several records, including on 
the most recent VA examination report.  Because of this, and 
because it represents the largest leg length discrepancy 
measurement of record, the Board finds its use most 
appropriate in rating the veteran's disability.

A 2-inch shortening of a lower extremity warrants a 20 
percent disability rating under DC 5275, the rating currently 
assigned by the RO.  Id.  No evidence suggests that the 
veteran's right leg is more than 2 1/2 inches shorter than his 
left leg, which is required for a rating in excess of 20 
percent.  Id.

However, that does not end the inquiry.  It is also clear 
from the evidence of record that the veteran's right femur 
disability includes right knee pathology.  The medical 
records show that the knee has degenerative joint disease 
secondary to the right leg shortening.

The law allows for the assignment of a separate disability 
rating in certain instances.  However, they may only be 
assigned when "none of the symptomatology [of a condition] 
is duplicative of or overlapping with the symptomatology of 
[another condition]."  Esteban v. Brown, 6 Vet. App. 259, 
261  (1994).  Here, the Board finds that the veteran's 
residuals of a fractured right femur is manifested by a 2-
inch shortening of his right leg with associated angulation 
of the right leg and pain, fatigue, and weakness of the right 
hip and thigh.  His right knee disability involves 
degenerative joint disease and is manifested, according to 
the medical evidence, by crepitus on motion and joint line 
tenderness.  Subjectively, the veteran has complained of 
right knee pain, weakness, and fatigue.  This disability is 
separate from that of his right femur and thigh, the site of 
his angulation deformity and 2-inch shortening.  

In light of the above, the Board finds that a separate 
disability rating is warranted for right knee arthritis.  See 
also 38 C.F.R. § 4.58  (2000)  (With a service-incurred 
amputated or shortened lower extremity, a disabling arthritis 
in the same extremity or in both lower extremities, if 
associated with the shortening, will be considered service-
incurred and will generally require separate evaluation.).

Degenerative arthritis is specifically covered under DC 5003 
of the Rating Schedule.  It authorizes a disability rating 
based on the limitation of motion of the specific joint or 
joints involved.  When limitation of motion is noncompensable 
under the appropriate diagnostic code, then a 10 percent 
rating is for application for each major joint involved.  
Limitation of motion must be confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, DC 5003 
authorizes a 10 percent rating with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, and a 20 percent rating when such involvement 
includes occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, DC 5003  (2000).

Limitation of motion of the knee is covered under DC 5260 and 
DC 5261.  DC 5260 pertains to limitation of flexion motion 
and authorizes disability ratings from noncompensable (0 
percent) to 30 percent based on the degree of limitation of 
flexion.  The minimum noncompensable rating applies to 
flexion limited to 60 degrees.  38 C.F.R. § 4.71a, DC 5260  
(2000).  DC 5261 authorizes a noncompensable rating for 
extension motion limited to 5 degrees and a 10 percent rating 
for extension limited to 10 degrees; higher ratings are 
authorized for more severe limitation of extension motion.  
38 C.F.R. § 4.71a, DC 5261  (2000).

Here, the evidence shows that the veteran's right knee had 
range of motion from 0 to 110 degrees during the May 2000 VA 
examination.  Overall, there is no indication in the record 
that the veteran's right knee ever had flexion limited to 60 
degrees nor extension limited to 5 degrees, the limitation of 
motion required for a noncompensable rating under DC 5260 and 
5261, respectively.  As such, a 10 percent rating is not 
authorized on this basis.

However, it is the policy of VA to award the minimum 
compensable disability rating for painful motion in an 
affected joint.  38 C.F.R. § 4.59  (2000).  Here, the medical 
evidence shows that the veteran has pain, as well as weakness 
and fatigue, in his right knee.  This was specifically noted 
by the VA examiner in the May 2000 VA examination report.  
Given that the Board must consider pain on motion and other 
functional impairment, see DeLuca v. Brown, supra, the Board 
concludes that the veteran meets the requirements for a 
separate 10 percent disability rating for his right knee 
arthritis.

Overall, while confirming the RO's 20 percent disability 
rating for right leg shortening, the Board finds that a 
separate 10 percent rating is warranted for secondary right 
knee arthritis.  At the same time, it finds that an even 
higher disability rating is not warranted.  Such a rating 
would require that the veteran meet the requirements for a 30 
percent rating under some other DC pertaining to hip and/or 
knee disability.

A 30 percent rating under DC 5255, for impairment of the 
femur, requires malunion of the femur with marked hip or knee 
disability.  38 C.F.R. § 4.71a, DC 5255  (2000).  Initially, 
the evidence of record does not indicate that that the 
veteran's right femur has malunion.  It has some angulation 
due to the prior fractures, but some degree of angulation is 
to be expected from a healed fracture.  38 C.F.R. § 4.44  
(2000).  Furthermore, the Board finds insufficient evidence 
of "marked" hip or knee disability.  The only positive 
findings, according to the most recent examination report, 
are complaints of weakness, fatigue, and pain in the hip and 
knee.  Objectively, there was good motion of the joints, the 
knee was stable, and motor and sensory examination were 
normal.  It was remarked that the veteran had "fairly good 
function" of his lower extremities and appeared to have 
normal strength, speed, and coordination.  These are not the 
symptoms of a "marked" hip or knee disability.

Similarly, there is no evidence of record that the veteran 
has ankylosis of the hip (DC 5250), thigh flexion limited to 
20 degrees (DC 5252), a flail joint (DC 5254), ankylosis of 
the knee (DC 5256), or severe subluxation or lateral 
instability of the knee (DC 5257), the other applicable codes 
of the Rating Schedule that allow for a 30 percent disability 
rating or more for hip and knee disabilities.  38 C.F.R. 
§ 4.71a, DC 5250, 5252, 5254, 5256, 5257  (2000).

In light of the above, the veteran's claim for an increased 
disability rating for residuals of fracture, right femur, 
with right leg shortening, is denied.  However, a separate 10 
percent disability rating for degenerative joint disease of 
the right knee is granted.

2.  Residuals of left femur fracture

The veteran's left femur fracture disability was recently 
rated as 10 percent disabling by the RO using DC 5257 and an 
effective date of August 17, 1999, was assigned for that 
rating.  Prior to August 17, 1999, the veteran's left leg 
disability was assigned a noncompensable rating.

After review of the evidence of record, the Board finds that 
a higher disability rating is warranted both prior to and 
since August 17, 1999.  Specifically, the Board finds that a 
10 percent disability rating is warranted prior to August 17, 
1999, and that a 20 percent disability rating is warranted, 
on and after August 17, 1999.

The Board arrives at its decision by rating the veteran's 
left femur fracture residuals pursuant to DC 5255.  DC 5255 
pertains to impairment of the femur.  It authorizes a 10 
percent disability rating for malunion of the femur with 
slight knee or hip disability.  38 C.F.R. § 4.71a, DC 5255  
(2000).  A 20 percent rating is warranted for malunion of the 
femur with moderate knee or hip disability, and a 30 percent 
rating is authorized for malunion with marked hip or knee 
disability.  Id.  Here, the Board first finds that the 
veteran's disability does not involve any malunion of the 
femur, per se.  However, service medical records show that he 
underwent open reduction of his left femur fracture and 
currently has retained hardware at that site.  Furthermore, 
he has left hip and knee symptomatology, making a rating 
under DC 5255 most appropriate.

Prior to August 17, 1999, the veteran's left leg fracture 
residuals were of a "slight" nature.  Id.  His main 
complaints focused not on the left leg, but the right leg.  
As stated above, his service separation medical examination 
report is silent for any specific left leg complaints, 
indicating that he had a "trick" right knee.  Similarly, 
the March 1982 VA examination report shows complaints only of 
right knee pain, with an unremarkable examination of the left 
knee.  An August 1991 VA outpatient note, while indicating 
bilateral leg pain, also states that the right knee was worse 
than the left.

In September 1996, VA examination revealed left thigh pain 
and some tenderness to palpation.  However, the left knee had 
no crepitus and had normal motor function.  X-rays revealed 
only some "early" degenerative arthritis of the left knee.

Most recently, the evidence indicates that the veteran's left 
knee symptoms have worsened.  The veteran testified in June 
1999 to left hip and knee pain.  He indicated that his left 
leg used to be his strong leg, but that it had "almost 
become worse" than the right leg.  He stated that he played 
basketball until 3 or 4 years ago, but that his left leg 
disorder had worsened over the last few years.

Actual objective evidence showing a worsened left leg 
disability first comes from the August 17, 1999, VA 
outpatient note.  It reflects that the veteran not only had 
pain in the left knee, but also "clicking" and instability.  
Instability of the knee had not been noted prior to this 
time.  Subsequently, in October 1999, he underwent left knee 
arthroscopy and partial medial meniscectomy.  At the time of 
the May 2000 VA examination report, the veteran complained of 
pain, weakness, and fatigue in the left thigh and knee.  The 
examiner estimated that the veteran had a "moderate degree 
of functional loss" secondary to his flare-ups.  

Overall, the preponderance of the evidence shows that the 
veteran's current left leg disability most closely reflects 
femur impairment with a "moderate" hip or knee disability.  
As such, the disability warrants a 20 percent rating pursuant 
to DC 5255.  38 C.F.R. § 4.71a, DC 5255  (2000).  
Furthermore, the Board finds that that rating is warranted 
effective August 17, 1999.  As stated above, that is the date 
of the VA outpatient note indicating that the left knee had 
instability, an additional femur fracture residual.  As such, 
the date of that note is the proper effective date for the 20 
percent disability rating.  See 38 C.F.R. § 3.400  (2000).  
The Board concludes that this rating was not warranted prior 
to August 17, 1999, because the balance of the evidence did 
not show femur impairment with moderate hip or knee 
disability.  Similarly, a rating in excess of 20 percent is 
not warranted either prior to or since August 17, 1999.  At 
no time did the veteran's left knee disability most closely 
reflect a "marked" hip or knee disability pursuant to DC 
5255.  Historically, the veteran had few left knee 
complaints, at least as compared to the right knee.  Only 
recently did his left knee symptoms worsen.  However, even in 
the May 2000 VA examination report, range of motion of the 
left knee was 0 to 110 degrees.  The knee was also noted to 
be stable and motor and sensory examination was normal.  
Furthermore, X-rays revealed only "mild-to-moderate" 
degenerative joint disease of the knee.  Functionally, see, 
DeLuca, supra, the veteran still had good function of his 
lower extremities with normal strength, speed, and 
coordination.  These objective findings do not resemble those 
of  a "marked" hip or knee disability.

Furthermore, the Board finds no other DC in the Rating 
Schedule that would allow for assignment of a disability 
evaluation in excess of 10 percent prior to August 17, 1999, 
or in excess of 20 percent on or after August 17, 1999.  At 
no time does the evidence of record show that the veteran's 
left femur fracture residuals were manifested by, at least, 
thigh flexion limited to 30 degrees (DC 5252), thigh 
abduction limited beyond 10 degrees (DC 5253), ankylosis of 
the knee (DC 5256), moderate subluxation or lateral 
instability of the knee (DC 5257), leg flexion limited to 30 
degrees (DC 5260), or leg extension limited to 15 degrees (DC 
5261), all of which would allow a minimum of a 20 percent 
rating.  38 C.F.R. § 4.71a, DC 5252, 5253, 5256, 5257  
(2000).

The Board recognizes that it granted the veteran a separate 
disability rating for arthritis of the right knee, infra.  
However, a separate disability rating for left knee arthritis 
is not authorized.  While regulations generally allow a 
separate evaluation for knee arthritis secondary to 
shortening of a lower extremity, 38 C.F.R. § 4.58  (2000), it 
is well-established by regulation and case law that such a 
rating must be based on separate and distinct disability.  
38 C.F.R. § 4.14  (2000) (The evaluation of the same 
disability under various diagnoses is to be avoided.); 
Esteban v. Brown, 6 Vet. App. 259, 261  (1994)  (A separate 
disability rating may only be assigned when "none of the 
symptomatology [of a condition] is duplicative of or 
overlapping with the symptomatology of [another 
condition].").

In regard to the right knee disability, the Board was able to 
grant a separate disability rating because the veteran had 
distinct disability pursuant to DC 5275 and DC 5003.  Namely, 
he had right leg shortening and right knee arthritic pain, 
weakness, and fatigue.  In regard to the left leg, the Board 
finds authority for granting an increased disability rating 
both prior to and after August 17, 1999, only with use of DC 
5255.  However, in its use of that code, the Board already 
considered the veteran's left hip and left knee symptoms.  
The Board found entitlement to a 10 percent rating prior to 
August 17, 1999, and to a 20 percent rating on and after 
August 17, 1999, precisely because the veteran had left knee 
degenerative joint disease with associated instability, 
"clicking," and limitation of motion due to pain.  The 
rating of left knee arthritis is also based on limitation of 
motion of the affected joint, including that caused by pain, 
weakness, and fatigue.  38 C.F.R. § 4.71a, DC 5003  (2000); 
DeLuca v. Brown, 8 Vet. App. 202, 206  (1995).  Therefore, 
the Board cannot assign a separate disability rating under DC 
5003.  To do so would be a prime example of assigning 
separate evaluations for the same disability.  38 C.F.R. 
§ 4.14  (2000).  The United States Court of Appeals for 
Veterans' Claims has held that pyramiding essentially 
involves "compensating a claimant twice (or more) for the 
same symptomatology" and that "such a result would 
overcompensate the claimant."  Brady v. Brown, 4 Vet. App. 
203, 206  (1993); see also Fanning v. Brown, 4 Vet. App. 225  
(1993).

Of course, the veteran's service-connected left leg 
disability could be rated alternatively under DC 5003.  
However, since that extremity has range of motion of 0 to 110 
and only 1 affected joint, it would be entitled to, at most, 
a 10 percent disability rating under that code, even after 
August 17, 1999.  38 C.F.R. § 4.71a, DC 5003  (2000).  A 
separate 10 percent evaluation could be assigned for minimal 
knee instability, but the two separate 10 percent ratings 
would not equate to a 20 percent rating under Diagnostic Code 
5255.  See 38 C.F.R. § 4.25 (2000).  The Board employed DC 
5255 in order to rate his left leg disability most favorable 
to him. 

In light of the above, the Board grants the veteran's claim 
for an increased disability rating for residuals of fracture, 
left femur.


ORDER

Entitlement to an increased disability rating for residuals 
of fracture, right femur, involving shortening of the leg, is 
denied.

A separate 10 percent disability rating for degenerative 
joint disease of the right knee; a 10 percent disability 
rating prior to August 17, 1999, and a 20 percent disability 
rating on and after August 17, 1999, for residuals of 
fracture, left femur, with degenerative joint disease of the 
left knee, are granted, subject to the regulations governing 
the award of monetary benefits.


REMAND

The veteran is also seeking entitlement to an increased 
disability rating for a right ulnar nerve disability.

After review of the record, the Board finds that this issue 
is not ready for appellate adjudication.  Specifically, the 
Board finds that another VA examination of the veteran's 
right ulnar nerve disability is needed.  While he underwent 
VA peripheral nerves examination in May 2000, the report of 
that examination is inadequate for rating purposes.

The rating of ulnar nerve injuries requires specific 
assessment as to whether or not and, if so, to what degree, 
the disability involves:  (1) "griffin claw" deformity due 
to flexor contraction of the ring and little fingers; (2) 
atrophy of the dorsal interspace and thenar and hypothenar 
eminences; (3) loss of extension of the right and little 
fingers; (4) loss of ability to adduct the thumb; and (5) 
weakened flexion of the wrist.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8516  (2000).  Furthermore, to assess whether 
the injury should be rated based on neuritis or neuralgia of 
the ulnar nerve, examination must determine whether the 
disability involves a loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at time 
excruciating, 38 C.F.R. § 4.123  (2000), or, alternatively, 
whether it most closely resembles dull and intermittent pain.  
38 C.F.R. § 4.124  (2000).

In this case, the May 2000 VA examination report does not 
adequately address these criteria.  It only shows the results 
of sensory and motor examination.  Moreover, while it states 
that the veteran had fixed flexion of the right 5th finger, 
it indicates that this condition was due to an independent 
tendon injury.  From the VA examination report, it is not 
clear which of the above-mentioned potential symptoms are 
currently manifested and, if manifested, which are related to 
the service-connected ulnar nerve injury, rather than to the 
independent tendon injury.

In light of the above, this case must be remanded back to the 
RO.  The veteran must be provided an adequate VA examination 
of his right ulnar nerve disability.  The Court has held that 
the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one,"  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991), and "when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination."  Colvin v. Derwinski, 1 Vet. App. 171  (1991); 
see 38 C.F.R. § 19.9  (2000) (If further evidence or 
clarification of the evidence is essential for a proper 
appellate decision, the Board is required to remand the case 
back to the agency of original jurisdiction.).

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for VA neurological examination to 
determine the nature and severity of his 
right ulnar nerve disability.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review prior to the examination.

The examiner should evaluate the 
veteran's disability to determine whether 
or not and, if so, to what degree, it 
involves:  (1) "griffin claw" deformity 
due to flexor contraction of the ring and 
little fingers; (2) atrophy of the dorsal 
interspace and thenar and hypothenar 
eminences; (3) loss of extension of the 
right and little fingers; (4) loss of 
ability to adduct the thumb; and (5) 
weakened flexion of the wrist.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8516  
(2000).  Furthermore, the examiner should 
assess whether the injury has 
manifestations compatible with neuritis 
(i.e., a loss of reflexes, muscle 
atrophy, sensory disturbances, and 
constant pain, at time excruciating), see 
38 C.F.R. § 4.123  (2000), or neuralgia 
(i.e., dull and intermittent pain).  See 
38 C.F.R. § 4.124  (2000).  The examiner 
should also differentiate any symptoms 
due to the inservice right ulnar nerve 
injury from those associated with the 
post-service tendon injury to the right 
5th finger.

All necessary tests should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  All findings 
should be made part of an examination 
report, a copy of which must be made part 
of the claims folder.

2.  Thereafter, the RO should 
readjudicate the claim on appeal on the 
merits and based on all of the evidence 
in the claims folder.

3.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified, but is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655  (2000), failure to 
attend a scheduled VA examination may result in an adverse 
determination. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

